Case 9:19-cv-00024-DLC-KLD Document 89 Filed 06/16/20 Page 1 of 1

FILED

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA JUN 16 2020
MISSOULA DIVISION _
Clerk, U.S. District Court
District Of Montana
Miseoula
DAIZEY KINN, individually and as CV 19-24-M—DLC-KLD
Personal Representative of the Estate of |
Shannon Renee McBee, Deceased, and on
behalf of JEREMY BAXTER, HUNTER
BAXTER, and MAXWEL BAXTER, ORDER

Plaintiffs,
VS.

UNITED STATES BAKERY d/b/a
FRANZ FAMILY BAKERIES,

Defendant.

 

 

Before the Court is the parties’ Stipulation for Dismissal with Prejudice.
(Doc. 88.)

IT IS ORDERED that this action is dismissed with prejudice, each party to
bear its own costs and fees.

DATED this 1G May of June, 2020.

shee hit

Dana L. Christensen, District Judge
United States District Court
